DETAILED ACTION
This office action is a response to an application filed on 11/30/2021 in which claims 1-18, 20 and 22 are pending and ready for examination (claims 19 and 21 have been cancelled). 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 12-14, 17-18, 20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-17 of U.S. Patent No. 11,160,088 B2 (hereinafter, “Li”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
In response to claim 1, 
Li teaches a data transmission method, comprising: determining a first time domain resource for transmitting data according to first preset information, wherein the first preset information comprises at least one of: indication information from a base station, a sensing result for a channel, or a measurement result for interference (claim 1, paragraph 1 teaches this limitation); and 
transmitting the data by using the determined first time domain resource (claim 1, paragraph 2 teaches this limitation).
In response to claim 2, 
Li teaches wherein the first time domain resource comprises a time domain start location and a time domain length (claim 2, paragraph 1 teaches this limitation).
In response to claim 4, 
Li teaches wherein the indication information comprises at least one of: a media access control control element (MAC CE) (claim 6, paragraph 2 teaches this limitation);
a radio resource control (RRC) message for configuring a plurality of candidate time domain start locations and time domain lengths (claim 6, paragraph 3 teaches this limitation); 
downlink control information (DCI) for indicating an allocated time domain start location and a time domain length of scheduled data (claim 6, paragraph 4 teaches this limitation); 
configuration adjustment information for indicating uplink and downlink structures of the first time domain resource; information for indicating a candidate time domain location for sensing the channel (claim 6, paragraph 5 teaches this limitation);
 information for indicating a candidate time domain location for measuring the channel (claim 6, paragraph 6 teaches this limitation); 
information for indicating time domain start locations of a plurality of pre-configured candidate first time domain resources (claim 6, paragraph 7 teaches this limitation); or 
parameter information for indicating a transmission of the data (claim 6, paragraph 8 teaches this limitation).
In response to claim 5, 
Li teaches wherein the parameter information comprises at least one of: a number of slots for a data transmission, a number of mini-slots, a number of symbols, a modulation and coding scheme (MCS) indication, a frequency domain resource location, hybrid automatic repeat request (HARQ) process number information, transmission time domain location information of a cross link measurement signal, transmission start time domain location information, transmission end time domain location information, a beam indication, or power control information (claim 7, paragraph 2 teaches this limitation); 
wherein the parameter information is determined through one piece of DCI or at least two pieces of DCI (claim 7, paragraph 3 teaches this limitation).
In response to claim 6, 
Li teaches wherein the two pieces of DCI satisfies at least one of following conditions: the two pieces of DCI have different time domain locations (claim 8, paragraph 2 teaches this limitation); 
first-level DCI in the two pieces of DCI comprises at least one of: a carrier indication, resource allocation, pilot resource allocation, an MCS, a scheduling transmission timing, an acknowledgement (ACK) or non-acknowledgement (NACK) feedback timing, a number of scheduled slots, power control, a HARQ process number, a new data indication, a redundancy version, a beam index indication, precoding information, a channel state request indication, a trigger transmission indication for aperiodic sounding signal, or a sensing access priority (claim 8, paragraph 3 teaches this limitation); or
a second-level DCI in the two pieces of DCI comprises at least one of: an adjusted carrier indication, adjusted resource allocation, an adjusted MCS, scheduling transmission trigger indication information, an adjusted transmission timing, an adjusted ACK/NACK feedback timing, an adjusted number of slots, adjusted power control, an adjusted HARQ process number, an adjusted beam index (claim 8, paragraph 4 teaches this limitation).
In response to claim 7, 
Li teaches wherein the two pieces of DCI satisfies at least one of following conditions: the scheduling transmission timing of the first-level DCI is time domain offset information relative to a time domain location in which the second-level DCI is located (claim 9, paragraph 2 teaches this limitation); or 
adjusted information comprised in the second-level DCI is one piece of offset information based on the first-level DCI (claim 8, paragraph 3 teaches this limitation).
In response to claim 8, 
Li teaches wherein a unit adjusted by the configuration adjustment information comprises at least one of: a subframe, a slot, a mini-slot, or an orthogonal frequency division multiplexing (OFDM) symbol (claim 10, paragraph 2 teaches this limitation).
In response to claim 9, 
Li teaches wherein the configuration adjustment information performs configuration adjustment on the uplink and downlink structures of the first time domain resource through at least one of manners: obtaining uplink and downlink configuration structures of subsequent k subframes or slots by the first-level DCI, obtaining slots for changing a frame structure by second-level user equipment specific (UE-specific) DCI or UE-group-specific DCI, wherein k is a variable and is an integer greater than or equal to 1 (claim 11, paragraph 2 teaches this limitation); 
obtaining an initial configuration configured by DCI or a semi-static RRC message, and obtaining the uplink and downlink configuration structures of the slots through common DCI; obtaining the uplink and downlink configuration structures of the subsequent k subframes or slots by the common DCI (claim 11, paragraph 3 teaches this limitation), 
obtaining the first time domain resource changed information by an implicit indication by an uplink (UL) grant and/or a downlink (DL) grant (claim 11, paragraph 3 teaches this limitation); or 
determining the uplink and downlink configuration structures by a structure of a reference signal (claim 11, paragraph 4 teaches this limitation).


In response to claim 12, 
Li teaches wherein before determining the first time domain resource for transmitting the data according to the first preset information, the method further comprises: measuring the interference through a following manner: 
determining a magnitude of cross link interference by measuring a specific signal, wherein the specific signal comprises a sounding signal or a demodulation reference signal transmitted by other terminals (claim 12, paragraph 2 teaches this limitation).
In response to claim 13, 
Li teaches wherein after determining the magnitude of cross link interference by measuring the specific signal, the method further comprises: informing in a predefined time window, according to a pre-configured cycle, the base station of a determined interference measurement result in an ACK or NACK implicit manner, or in a reporting manner of the channel state information (CSI) (claim 13, paragraph 2 teaches this limitation).
In response to claim 14, 
Li teaches wherein before determining the first time domain resource for transmitting the data according to the first preset information, the method further comprises: sensing the channel and/or measuring the interference through a following manner: 
performing channel sensing and/or interference measuring from a first sensing location in a sequential order of pre-configured candidate sensing locations; wherein in response to determining that a sensing result of the channel sensing and/or a measure result of the interference measuring at a nth candidate sensing location is less than a preset threshold, determining a start location of the nth candidate sensing location as a location for starting data transmission (claim 1, paragraph 4 teaches this limitation), 
wherein n=1, 2 . . . m, m is a total number of the candidate sensing locations configured for the channel sensing or the interference measuring, or a number of candidate time domain start locations for the data transmission; in response to determining that a sensing result of the channel sensing and/or a measure result of the interference measuring at each of all candidate sensing locations is greater than or equal to a preset threshold, determining a pre-configured uplink location as a location for the data transmission (claim 1, paragraph  teaches this limitation).
In response to claim 17, 
Li teaches wherein in response to determining that a time domain location of the first time domain resource changes, a new time domain location is determined in front of a time domain location of an ACK or a NACK message fed back by a receiving end (claim 14, paragraph 1 teaches this limitation).
In response to claim 18, 
Li teaches wherein in response to determining that a time domain length of the first time domain resource changes, a location of a demodulation reference signal of the data remains unchanged, wherein the location of the demodulation reference signal of the data is a predefined location (claim 15, paragraph 1 teaches this limitation).
In response to claim 20, 
Li teaches a data transmission device, comprising: a processor; and a memory for storing instructions executable by the processor, wherein the processor is configured to (claim 16, paragraph 2 teaches this limitation): 
determine a first time domain resource for transmitting data according to first preset information, wherein the first preset information comprises at least one of: indication information from a base station, a sensing result for a channel, or a measurement result for interference (claim 16, paragraph 3 teaches this limitation); and 
transmit the data by using the determined first time domain resource (claim 16, paragraph 3 teaches this limitation).
In response to claim 22, 
Li teaches A non-transitory storage medium, which is configured to store computer programs that, when executed by a processor, implement a data transmission method, wherein the method comprises: determining a first time domain resource for transmitting data according to first preset information, wherein the first preset information comprises at least one of: indication information from a base station, a sensing result for a channel, or a measurement result for interference (claim 17, paragraph 1 teaches this limitation); and 
transmitting the data by using the determined first time domain resource (claim 17, paragraph 1 teaches this limitation).

                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 8, 20 and 22 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by Cheng et al. (hereinafter, “Cheng”; 20200187228).
In reference to claims 1 and 22, 
Cheng teaches a data transmission method, comprising: determining (identify, paragraph 97);a first time domain(a transmission schedule, paragraph 97); resource(semi-static resource, paragraph 97); for transmitting data (fig. 2, step 235, paragraph 102, AUL transmission); according to first preset information (a transmission schedule, paragraph 97), wherein the first preset information comprises at least one of: indication information (indication of semi-static resource allocation, paragraph 97);from a base station(base station, paragraph 93), a sensing result for a channel, or a measurement result for interference; and
 transmitting (fig. 2, step 235, paragraph 102, transmit); the data (AUL transmission is interpreted as transmitting data, paragraph 102); by using the determined first time domain resource (semi-static resource allocation, paragraph 102).

In reference to claim 2, 
Cheng teaches wherein the first time domain resource comprises a time domain start location (fig. 3, element 300, “semiPersistSchedIntervalAUL”, paragraph 110); and a time domain length (“semiPersistSchedIntervalAUL of 20 ms” other interval, duration, paragraph 97).
In reference to claim 3, 
Cheng teaches wherein the time domain length comprises: k time units (“semiPersistSchedIntervalAUL of 20 ms”, paragraph 97), wherein k is a variable and is an integer greater than or equal to 1 (“semiPersistSchedIntervalAUL of 20 ms”, paragraph 97); and 
each of the k time units comprises at least one of: a subframe, a slot (other intervals, duration, paragraph 97), a mini-slot, or an orthogonal frequency division multiplexing (OFDM) symbol.
In reference to claim 4, 
Cheng teaches wherein the indication information comprises at least one of: a media access control control element (MAC CE); a radio resource control (RRC) message (RRC, paragraphs 85 and 93) for configuring a plurality of candidate time domain start locations and time domain lengths (AUL transmissions and/or a TxOP duration, paragraphs 85 and 93);
downlink control information (PCI) for indicating an allocated time domain start location and a time domain length of scheduled data; configuration adjustment information for indicating uplink and downlink structures of the first time domain resource; information for indicating a candidate time domain location for sensing the channel; information for indicating a candidate time domain location for measuring the channel; information for indicating time domain start locations of a plurality of pre-configured candidate first time domain resources; or parameter information for indicating a transmission of the data.
In reference to claim 5, 
Cheng teaches wherein the parameter information comprises at least one of: a number of slots for a data transmission (several uplink subframe set, paragraph 93), a number of mini-slots, a number of symbols, a modulation and coding scheme (MCS) indication, a frequency domain resource location, hybrid automatic repeat request (HARQ) process number information, transmission time domain location information of a cross link measurement signal, transmission start time domain location information, transmission end time domain location information, a beam indication, and or power control information; 
wherein the parameter information is determined through one piece of DCI or at least two pieces of DCI (paragraph 96, obtaining is equated to determining, paragraphs 93, sending a DCI message by a base station teaches using a piece of DCI for determination).
In reference to claim 8, 
Cheng teaches wherein a unit adjusted by the configuration adjustment information comprises at least one of: a subframe (uplink subframe set, paragraph 93), a slot, a mini-slot,  or an orthogonal frequency division multiplexing (OFDM) symbol.
In reference to claim 20, 
Cheng teaches a data transmission device, comprising: a processor; and a memory for storing instructions executable by the processor, wherein the processor is configured to (paragraph 184 teaches this limitation): 
determine a first time domain resource for transmitting data according to first preset information, wherein the first preset information comprises at least one of: indication information from a base station, a sensing result for a channel, or a measurement result for interference; and transmit the data by using the determined first time domain resource (this limitation are identical to claim 1, therefore, they are rejected as claim 1).                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C 103 (a) as being unpatentable over Cheng et al. (hereinafter, “Cheng”; 20200187228) in view of YOU et al. (hereinafter, “YOU”; 20180376497).
In reference to claim 6, 
Cheng does not teach explicitly about the method of claim 6.
YOU teaches wherein the two pieces of DCI satisfies at least one of following conditions: the two pieces of DCI (first DCI, and second DCI, paragraph 152)have different time domain locations (fig. 7, element TTI, “different PDCCH or (s) PDCCH” in paragraph 152 is interpreted as using different  short TTIs or time location as shown in figure 7);
first-level DCI in the two pieces of DCI comprises at least one of: a carrier indication, resource allocation (invariant information in at least one subframe, paragraph 152), pilot resource allocation, an MCS, a scheduling transmission timing, an acknowledgement (ACK) or non-acknowledgement (NACK) feedback timing, a number of scheduled slots, power control, a HARQ process number, a new data indication, a redundancy version, a beam index indication, precoding information, a channel state request indication, a trigger transmission indication for aperiodic  sounding signal, or a sensing access priority; and
a second-level DCI in the two pieces of DCI comprises at least one of: an adjusted carrier indication (“dynamic configuration information related to data transmission scheduled by the sPDCCH”, paragraph 152), adjusted resource allocation, an adjusted MCS, scheduling transmission trigger indication information, an adjusted transmission timing, an adjusted ACK/NACK feedback timing, an adjusted number of slots, adjusted power control, an adjusted HARQ process number, an adjusted beam index.
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to use a first level of DCI for resource allocation and a second level of DCI for indicating an adjusted carrier indication as taught by YOU because it would provide a better communication service to the UE through cooperation between the nodes. 
Claim 9 is rejected under 35 U.S.C 103 (a) as being unpatentable over Cheng et al. (hereinafter, “Cheng”; 20200187228) in view of Xiong et al. (hereinafter, “Xiong”; 20180359762).
In reference to claim 9, 
Cheng does not teach explicitly about the method of claim 9.
Xiong teaches wherein the configuration adjustment information performs configuration adjustment on the uplink and downlink structures of the first time domain resource through at least one of manners: uplink and downlink configuration structures of subsequent k subframes or slots by the first-level DCI,  obtaining slots for changing a frame structure by second-level user equipment specific (UE-specific) DCI or UE-group-specific DCI, wherein k is a variable and is an integer greater than or equal to 1; obtaining an initial configuration configured by DCI or a semi-static RRC message, and  obtaining the uplink and downlink configuration structures of the slots through common DCI;
obtaining (transmitted is interpreted as receiving or obtaining by an UE, paragraph 55) the uplink (uplink control portion, paragraph 55);and downlink (downlink control portion, paragraph 55);configuration structures (TTI sub-frame, paragraph 55); of the subsequent k subframes (TTI sub-frame, paragraph 55) or slots by the common DCI (a DCI block, paragraph 55), 
the first time domain resource changed information by an implicit  indication by an uplink (UL) grant and/or a downlink (DL) grant; and determining the uplink and downlink configuration structures by a structure of a reference signal.
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to obtain uplink and downlink configuration structures of K subsequent subframes by a common DCI as taught by Xiong because it would allow a communication method and system to use reduce or low latency while providing high demand services.
Allowable Subject Matter
Claims 10-11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20200260526…………………paragraph 172.
20190335471………………….paragraphs 158, 167 and 174-175.
20190150178…………………paragraphs 83-84 and 109.
20190141681………………..paragraph 55.
20190044670………………..paragraph 90.
20170303144……………….paragraphs 103, 114-115, 129-130,132, 147, 156 and 161. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/  Examiner, Art Unit 2466                                                                                                                                                                                             

/DIANE L LO/Primary Examiner, Art Unit 2466